

FOURTH AMENDMENT, CONSENT AND RELEASE
TO
AMENDED AND RESTATED CREDIT AGREEMENT


THIS FOURTH AMENDMENT, CONSENT AND RELEASE TO AMENDED AND RESTATED CREDIT
AGREEMENT (this "Amendment") is entered into as of November 2, 2015, by and
among Wells Fargo BANK, NATIONAL ASSOCIATION, as agent ("Agent") for the Lenders
(as defined in the Credit Agreement referred to below), the Lenders party
hereto, and NUVERRA ENVIRONMENTAL SOLUTIONS, INC., a Delaware corporation
("Borrower").
WHEREAS, Borrower, Agent, and Lenders are parties to that certain Amended and
Restated Credit Agreement dated as of February 3, 2014 (as amended, restated,
modified or supplemented from time to time, the "Credit Agreement");
WHEREAS, to guarantee and secure payment and performance of the Obligations
under the Credit Agreement, Borrower, the Guarantors party thereto (the
"Guarantors" together with Borrower, the "Original Loan Parties") and Agent
entered into that certain Amended and Restated Guaranty and Security Agreement,
dated as of February 3, 2014 (as amended, restated, supplemented or otherwise
modified from time to time, the "Security Agreement"), pursuant to which each
Guarantor guaranteed the Obligations and each Loan Party granted to Agent, for
the benefit of the Lenders, a security interest in substantially all of each
Loan Party's assets;
WHEREAS, Borrower owns all of the issued and outstanding Equity Interests of
Nuverra Rocky Mountain Pipeline, LLC, a Delaware limited liability company
(together with any direct or indirect subsidiaries thereof, "Nuverra Rocky
Mountain");
WHEREAS, the Loan Parties have notified Agent and the Lenders that Borrower
and/or another Loan Party desire to enter into a joint venture agreement (the
"JV Agreement"), pursuant to which Borrower may either sell, transfer and convey
substantially all of the Equity Interests of Nuverra Rocky Mountain, or permit
Nuverra Rocky Mountain to issue Equity Interests to, a third party investor in
such joint venture;
WHEREAS, the Loan Parties have requested that Agent and the Lenders each:
(i) consent to the issuance, sale, transfer, conveyance or other disposition
(collectively, as used herein, the "disposition") of the Equity Interests of
Nuverra Rocky Mountain in connection with such Loan Party's entry into the JV
Agreement; (ii) release Agent's Lien on the assets of Nuverra Rocky Mountain;
and (iii) release Nuverra Rocky Mountain from its obligations under the Security
Agreement and each other Loan Document;
WHEREAS, Agent and Lenders are each willing to provide such consent and release
on the terms as set forth herein; and
WHEREAS, Agent, Lenders and Borrower have agreed to amend the Credit Agreement
in certain respects.
NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:
1.Defined Terms. Unless otherwise defined herein, capitalized terms used herein
and not otherwise defined shall have the meanings ascribed to such terms in the
Credit Agreement.




--------------------------------------------------------------------------------



2.Consent and Release. In reliance upon the representations and warranties of
Borrower set forth in Section 7 below and subject to the satisfaction of the
conditions to effectiveness set forth in Section 6 below, Agent and Lenders
consent to the disposition of the Equity Interests of Nuverra Rocky Mountain in
connection with the Borrower's and/or another Loan Party's entry into the JV
Agreement, and acknowledge, confirm and agree that (x) Nuverra Rocky Mountain is
released from all Obligations under the Security Agreement and each other Loan
Document, (y) Nuverra Rocky Mountain shall no longer be, or be deemed to be, a
"Guarantor", "Grantor", "Loan Party" or obligor of any nature under or pursuant
to the Security Agreement or any other Loan Document, and (z) Agent's Liens on
all the assets of Nuverra Rocky Mountain are released. Upon the disposition of
the Equity Interests of Nuverra Rocky Mountain pursuant to the terms of the JV
Agreement, Agent and Lenders acknowledge, confirm and agree that Agent's Lien on
the portion of the Equity Interests of Nuverra Rocky Mountain subject to such
disposition (the "Transferred Shares"; for the avoidance of doubt, in no event
shall the Transferred Shares include any Equity Interests of Nuverra Rocky
Mountain owned by Borrower or any Loan Party after the consummation of such
disposition) is automatically released. This consent is a limited consent and
shall not be deemed to constitute a consent with respect to any other current or
future departure from the requirements of any provision of the Credit Agreement
or any other Loan Documents. Upon the effectiveness of the consent set forth in
this Section 2, (i) Agent agrees to promptly deliver to the Borrower, Nuverra
Rocky Mountain or their respective designees (as directed by Borrower) (A) such
UCC-3 termination statements, terminations, releases, or other documents
necessary or reasonably required to effect such release, and (B) such
certificates or other instruments representing the assets owned by Nuverra Rocky
Mountain, and (ii) Agent authorizes the Borrower, Nuverra Rocky Mountain and/or
their respective designees to file UCC-3 termination statements effecting the
foregoing. Upon delivery of the executed JV Agreement pursuant to Section 9
below, Agent agrees to promptly deliver to Borrower such certificates or other
instruments representing the Transferred Shares.


3.Amendments to Credit Agreement. In reliance upon the representations and
warranties of Borrower set forth in Section 7 below, and subject to the
satisfaction of the conditions to effectiveness set forth in Section 6 below,
the Credit Agreement is hereby amended as follows:


(a)Section 2.1(c) of the Credit Agreement is hereby amended to insert a new
sentence at the end thereof to read in its entirety as follows: "Without
limiting the foregoing, Agent shall establish the Interest Payment Reserves,
Appraisal Reserves and the Pipeline Reserves."


(b)Section 2.4(e)(ii) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:


(ii)    Dispositions.
(1) Within 3 Business Days of the date of receipt (or if an Activation
Instruction (as defined in the Guaranty and Security Agreement) is in effect
concurrently with receipt) by Borrower or any of its Subsidiaries of the Net
Cash Proceeds of any voluntary or involuntary sale or disposition by Borrower or
any of its Subsidiaries of any Accounts or Equipment (including casualty losses
or condemnations) in excess of $1,000,000 in the aggregate (calculated as an
amount equal to the lesser of (x) 100% of the Net Cash Proceeds (including
condemnation awards and payments in lieu thereof) received by such Person in
connection with such sales or dispositions, or (y) 100% of the Net Orderly
Liquidation Value of such Accounts and/or Equipment at such time identified in
the most recent appraisal ordered and obtained by Agent subject to such sale or
disposition) for all such sales

-2-

--------------------------------------------------------------------------------



and dispositions of Accounts and/or Equipment after the Fourth Amendment
Effective Date, Borrower shall prepay the outstanding principal amount of the
Obligations in accordance with Section 2.4(f)(ii) in an amount equal to the
lesser of (x) 100% of the Net Cash Proceeds (including condemnation awards and
payments in lieu thereof) received by such Person in connection with such sales
or dispositions, or (y) 100% of the Net Orderly Liquidation Value of such
Accounts and/or Equipment at such time identified in the most recent appraisal
ordered and obtained by Agent subject to such sale or disposition; and
(2) Within 3 Business Days of the date of receipt (or if an Activation
Instruction (as defined in the Guaranty and Security Agreement) is in effect
concurrently with receipt) by Borrower or any of its Subsidiaries of the Net
Cash Proceeds of any voluntary or involuntary sale or disposition by Borrower or
any of its Subsidiaries of assets other than Accounts or Equipment (including
casualty losses or condemnations but excluding sales or dispositions which
qualify as Permitted Dispositions under clauses (b), (c), (d), (e), (j), (k),
(l), (m), or (n) of the definition of Permitted Dispositions), Borrower shall
prepay the outstanding principal amount of the Obligations in accordance with
Section 2.4(f)(ii) in an amount equal to 100% of such Net Cash Proceeds
(including condemnation awards and payments in lieu thereof) received by such
Person in connection with such sales or dispositions; provided that, so long as
(A) no Default or Event of Default shall have occurred and is continuing or
would result therefrom, (B) Borrower shall have given Agent prior written notice
of Borrower's intention to apply such monies to the costs of replacement of the
properties or assets that are the subject of such sale or disposition or the
cost of purchase or construction of other assets useful in the business of
Borrower or its Subsidiaries, (C) the monies are held in a Deposit Account in
which Agent has a perfected first-priority security interest, and (D) Borrower
or its Subsidiaries, as applicable, complete such replacement, purchase, or
construction within 180 days after the initial receipt of such monies, then the
Loan Party whose assets were the subject of such disposition shall have the
option to apply such monies to the costs of replacement of the assets that are
the subject of such sale or disposition or the costs of purchase or construction
of other assets useful in the business of such Loan Party unless and to the
extent that such applicable period shall have expired without such replacement,
purchase, or construction being made or completed, in which case, any amounts
remaining in the Deposit Account referred to in clause (C) above shall be paid
to Agent and applied in accordance with Section 2.4(f)(ii).
Nothing contained in this Section 2.4(e)(ii) shall permit Borrower or any of its
Subsidiaries to sell or otherwise dispose of any assets other than in accordance
with Section 6.4.
(c)Section 2.10(c) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:


(c)    Field Examination and Other Fees. Borrower shall pay to Agent, field
examination, appraisal, and valuation fees and charges, as and when incurred or
chargeable, as follows (i) a fee of $1,000 per day, per examiner, plus
reasonable out-of-pocket expenses (including travel, meals, and lodging) for
each field examination of Borrower and its

-3-

--------------------------------------------------------------------------------



Subsidiaries performed by personnel employed by Agent, and (ii) the fees or
charges paid or incurred by Agent (but, in any event, no less than a charge of
$1,000 per day, per Person, plus reasonable out-of-pocket expenses (including
travel, meals, and lodging)) if it elects to employ the services of one or more
third Persons to perform field examinations of Borrower or its Subsidiaries, to
establish electronic collateral reporting systems, or to appraise the
Collateral, or any portion thereof; provided, that so long as no Event of
Default shall have occurred and be continuing, Borrower shall not be obligated
to reimburse Agent for more than 2 field examinations during any 12 consecutive
months (unless Excess Availability exceeds $175,000,000 at all times during such
12 consecutive months, in which case Borrower shall not be obligated to
reimburse Agent for more than 1 field examination in such 12 consecutive
months), or more than 4 full appraisals (or desktop appraisals, at Agent's
discretion) of the Equipment during any 12 consecutive months.
(d)Section 6.3(a) of the Credit Agreement is hereby amended and restated to read
in its entirety as follows:


(a)    Other than in order to consummate a Permitted Acquisition, enter into any
merger, consolidation, reorganization, or recapitalization, or reclassify its
Equity Interests, except for (i) any merger between Loan Parties, provided, that
Borrower must be the surviving entity of any such merger to which it is a party,
(ii) any merger between a Loan Party and a Subsidiary of such Loan Party that is
not a Loan Party so long as such Loan Party is the surviving entity of any such
merger, and (iii) any merger between Subsidiaries of Borrower that are not Loan
Parties (for the avoidance of doubt, in no event shall Nuverra Rocky Mountain be
permitted to merge or consolidate into any Loan Party or Subsidiary of any Loan
Party).
(e)Section 6.10 of the Credit Agreement is hereby amended by (i) amending clause
(c) thereof the delete the word "and" at the end thereof, (ii) amending and
restating clause (d) thereof to read in its entirety as follows, and (iii)
inserting a new clause (e) at the end thereof to read in its entirety as
follows:


(d)    transactions permitted by clause (p) of the definition of "Permitted
Investment", and transactions permitted by Section 6.3 or Section 6.7, or any
Permitted Intercompany Advance, and
(e)    Borrower may (i) enter into a service agreement, in form and substance
reasonably satisfactory to Agent, with Nuverra Rocky Mountain for the provision
of payroll, human resources, legal, accounting, tax reporting and filing and
other administrative or similar services, and (ii) perform all transactions
contemplated by such service agreement, including the payment or reimbursement
of reasonable fees and expenses incurred pursuant thereto.
(f)Schedule 1.1 to the Credit Agreement is hereby amended by adding each of the
following defined terms in their proper alphabetical order:


"Appraisal Reserves" means, as of any date of determination, a reserve in the
amount of $19,750,000 to establish and maintain with respect to the Borrowing
Base and the Maximum Revolver Amount; provided, that such reserve shall be
reduced to $0 upon the occurrence of the implementation of the Fourth Amendment
Appraisal.

-4-

--------------------------------------------------------------------------------



"Eligible Equipment NBV Advance Rate" means 94%; provided, that such rate shall
decrease by one percentage point on the first day of each calendar month
beginning on February 1, 2016, until reduced to 70%.
"Eligible Equipment NOLV Advance Rate" means 84%; provided, that such rate shall
decrease by one percentage point on the first day of each calendar month
beginning on February 1, 2016, until reduced to 60%.
"Fourth Amendment Effective Date" means November 2, 2015.
"Nuverra Rocky Mountain" means Nuverra Rocky Mountain Pipeline, LLC, a Delaware
limited liability company, together with any direct or indirect subsidiaries
thereof formed or acquired after the Fourth Amendment Effective Date, and any
successors or assigns of the foregoing entities (provided, that in no event
shall any such successors or assigns be a Loan Party or other direct or indirect
Subsidiary of a Loan Party).
"Fourth Amendment Appraisal" means the appraisal of the Net Orderly Liquidation
Value of Eligible Equipment in form and substance satisfactory to Agent prepared
by Great American Group Advisory and Valuation Services, LLC, and finalized on
or after the Fourth Amendment Effective Date.
"Pipeline Reserves" means, as of any date of determination, a reserve of the
lesser of (i) $5,000,000 and (ii) the aggregate amount of any Investments made
by any Loan Party in Nuverra Rocky Mountain pursuant to clause (p) of the
definition of Permitted Investments, to establish and maintain with respect to
the Borrowing Base; provided, however, that no Investments made pursuant to
clause (o) of the definition of Permitted Investments shall constitute Pipeline
Reserves.
(g)Schedule 1.1 of the Credit Agreement is hereby amended to amend and restate
the following definitions each in its entirety to read as follows:


"Applicable Margin" means, as of any date of determination and with respect to
Base Rate Loans or LIBOR Rate Loans, as applicable, the applicable margin set
forth in the following table that corresponds to the Average Excess Availability
(without giving effect to any Interest Payment Reserves or Appraisal Reserves)
of Borrower for the most recently completed month:
Level
Average Excess
Availability
Applicable Margin Relative to Base Rate Loans (the "Base Rate Margin")
Applicable Margin Relative to LIBOR Rate Loans (the "LIBOR Rate Margin")
I
> $50,000,000
1.00 percentage points
2.00 percentage points
II
< $50,000,000 and > $25,000,000
1.25 percentage points
2.25 percentage points
III
< $25,000,000
1.50 percentage points
2.50 percentage points


-5-

--------------------------------------------------------------------------------





The Applicable Margin shall be re-determined as of the first day of each
calendar month of Borrower.
"Applicable Unused Line Fee Percentage" means, as of any date of determination,
the applicable percentage set forth in the following table that corresponds to
the Average Revolver Usage of Borrower for the most recently completed month as
determined by Agent in its Permitted Discretion:
Level
Average Revolver Usage
Applicable Unused Line Fee Percentage
I
> $62,500,000
0.25 percentage points
II
< $62,500,000
0.375 percentage points



The Applicable Unused Line Fee Percentage shall be re-determined on the first
date of each month by Agent.
"Borrowing Base" means, as of any date of determination, the result of:
(a)the sum of (x) 85% of the amount of Eligible Accepted Accounts and (y) the
lesser of $12,500,000 and 85% of the amount of Eligible Ticket Held Accounts,
less the amount, if any, of the Dilution Reserve, plus


(b)(1) prior to January 1, 2016, the lower of


(i)the product of 95% multiplied by the net book value (calculated in accordance
with GAAP on a basis consistent with Borrower's historical accounting practices)
of Eligible Equipment at such time, and


(ii)the sum of (x) the product of 85% multiplied by the Net Orderly Liquidation
Value of Eligible Equipment at such time identified in the most recent Equipment
appraisal ordered and obtained by Agent plus (y) the product of 85% of the hard
cost (as reflected in the invoice therefor and excluding tax, freight,
installation charges and other soft costs) of Eligible Equipment acquired by a
Loan Party as new and unused after the date of the most recent Equipment
appraisal ordered and obtained by Agent and not identified in such appraisal,


(2) on or after January 1, 2016, the lower of
(i) the product of the Eligible Equipment NBV Advance Rate multiplied by the net
book value (calculated in accordance with GAAP on a basis consistent with
Borrower's historical accounting practices) of Eligible Equipment at such time,
and


(ii) the sum of (x) the product of the Eligible Equipment NOLV Advance Rate
multiplied by the Net Orderly Liquidation Value of Eligible Equipment at such
time identified in the most recent Equipment appraisal ordered and obtained by
Agent plus (y) the product of the Eligible Equipment NOLV

-6-

--------------------------------------------------------------------------------



Advance Rate multiplied by the hard cost (as reflected in the invoice therefor
and excluding tax, freight, installation charges and other soft costs) of
Eligible Equipment acquired by a Loan Party as new and unused after the date of
the most recent Equipment appraisal ordered and obtained by Agent and not
identified in such appraisal; minus
(c)the aggregate amount of Receivables Reserves, Bank Product Reserves,
Equipment Reserves, Interest Payment Reserves, Appraisal Reserves, Pipeline
Reserves and other Reserves, if any, established by Agent under Section 2.1(c)
of the Agreement.


"Covenant Testing Period" means a period (a) commencing on the last day of the
fiscal month of Borrower most recently ended on or prior to a Covenant Trigger
Date and for which Agent has received financial statements required to be
delivered pursuant to Schedule 5.1 and (b) ending on the first day after such
Covenant Trigger Date that Excess Availability has equaled or exceeded the
greater of (i) $15,625,000 and (ii) 12.5% of the Maximum Revolver Amount for 90
consecutive days.
"Covenant Trigger Date" means any day on which Borrower fails to maintain Excess
Availability in an amount at least equal to the greater of (i) $15,625,000, and
(ii) 12.5% of the Maximum Revolver Amount.
"Maximum Revolver Amount" means $125,000,000, as decreased by the amount of
reductions in the Revolver Commitments made in accordance with Section 2.4(c) of
the Agreement.
(h)Schedule 1.1 of the Credit Agreement is hereby amended to amend the defined
term "EBITDA" to (i) amend and restate clause (a) thereof in its entirety to
read as follows: "(a) Borrower's consolidated net earnings (or loss) (it being
understood that Borrower's consolidated net earnings (or loss) shall not include
any earnings (or loss) attributable to Nuverra Rocky Mountain for any period
that Nuverra Rocky Mountain is not a Guarantor), minus"; and (ii) insert a new
clause (d) immediately following clause (c) thereof to read in its entirety as
follows:


Plus (d) for any period that Nuverra Rocky Mountain is not a Guarantor, cash
dividends received from Nuverra Rocky Mountain during such period.
(i)Effective as of July 1, 2015, Schedule 1.1 of the Credit Agreement is hereby
amended to amend the defined term "Permitted Indebtedness" to (i) remove the
word "and" at the end of clause (r) thereof, (ii) rename clause (s) thereof as
clause (t), and (iii) insert a new clause (s) in lieu thereof to read as
follows:


(s)    unsecured Indebtedness of Borrower pursuant to that certain Promissory
Note, dated as of June 9, 2015, by Borrower in favor of S&D Holdings, LLC, a
Pennsylvania limited liability company, in an aggregate principal amount not to
exceed $7,500,000; and
(j)Schedule 1.1 of the Credit Agreement is hereby amended to amend the defined
term "Permitted Investment" to (i) remove the word "and" at the end of clause
(n) thereof, (ii) rename clause (o) thereof as clause (q), and (iii) insert new
clauses (o) and (p) in lieu thereof to read as follows:



-7-

--------------------------------------------------------------------------------



(o)    capitalized Investments made in connection with the construction,
installation, maintenance and operation of an approximately 150-mile pipeline
network in McKenzie County, North Dakota, including any extensions or
alterations thereof, in an aggregate amount not to exceed $3,000,000;
(p)    Investments in Nuverra Rocky Mountain in an aggregate amount not to
exceed $5,000,000 so long as (i) no Event of Default has occurred and is
continuing or would result from the making of such Investment, and (ii) Borrower
has given Agent at least three (3) Business Days' prior written notice of such
Investment; and
(k)Schedule 1.1 of the Credit Agreement is hereby amended to amend the defined
term "Permitted Liens" to (i) remove the word "and" at the end of clause (r)
thereof, (ii) rename clause (s) thereof as clause (t), and (iii) insert new
clause (s) in lieu thereof to read as follows:


(s)    Liens on the Equity Interests of Nuverra Rocky Mountain, so long as such
Liens are subordinated to Agent's Lien on terms and conditions acceptable to
Agent; and
(l)Schedule 1.1 of the Credit Agreement is hereby amended to amend the defined
term "Reserves" by deleting the initial parenthetical therein and inserting
"(other than Receivable Reserves, Bank Product Reserves, Equipment Reserves,
Interest Payment Reserves, Appraisal Reserves and Pipeline Reserves)" in lieu
thereof.


(m)Schedule 1.1 of the Credit Agreement is hereby amended to amend the defined
term "Subsidiary" by inserting "; provided, that "Subsidiary" shall not include
Nuverra Rocky Mountain." at the end of such defined term.


(n)Schedule C-1 to the Credit Agreement is replaced in its entirety with
Schedule C-1 attached hereto.


4.Effectiveness of the Amendment; Continuing Effect. Except as expressly set
forth in Sections 2 and 3 of this Amendment, nothing in this Amendment shall
constitute a modification or alteration of the terms, conditions or covenants of
the Credit Agreement or any other Loan Document, or a waiver of any other terms
or provisions thereof, and the Credit Agreement and the other Loan Documents
shall remain unchanged and shall continue in full force and effect, in each case
as amended hereby. This Amendment is a Loan Document.


5.Reaffirmation and Confirmation. Borrower hereby ratifies, affirms,
acknowledges and agrees that the Credit Agreement and the other Loan Documents
to which it is a party represent the valid, enforceable and collectible
obligations of Borrower, and further acknowledges that there are no existing
claims, defenses, personal or otherwise, or rights of setoff whatsoever with
respect to the Credit Agreement or any other Loan Document. Borrower hereby
agrees that this Amendment in no way acts as a release or relinquishment of the
Liens and rights securing payments of the Obligations. The Liens and rights
securing payment of the Obligations are hereby ratified and confirmed by
Borrower in all respects.


6.Conditions to Effectiveness. This Amendment shall become effective upon the
satisfaction of each of the following conditions precedent, in each case
satisfactory to Agent in all respects:


(a)Agent shall have received a copy of this Amendment executed and delivered by
Agent, the Lenders, and the Loan Parties;

-8-

--------------------------------------------------------------------------------





(b)Agent shall have received a copy of an amendment to the Guaranty and Security
Agreement executed and delivered by the Loan Parties and Agent, in form and
substance satisfactory to Agent;


(c)Agent shall have received the Amendment Fee from Borrower;


(d)Agent shall have received amended and restated promissory notes from
Borrower; and


(e)no Default or Event of Default shall have occurred and be continuing on the
date hereof or as of the date of the effectiveness of this Amendment.


7.Representations and Warranties. In order to induce Agent and Lenders to enter
into this Amendment, Borrower hereby represents and warrants to Agent and
Lenders that:


(a)after giving effect to this Amendment, all representations and warranties
contained in the Loan Documents to which Borrower is a party are true, correct
and complete in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
of this Amendment, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date, in
which case such representations and warranties shall be true, correct and
complete in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of such
earlier date);


(b)no Default or Event of Default has occurred and is continuing; and


(c)this Amendment and the Loan Documents, as amended hereby, constitute legal,
valid and binding obligations of Borrower and are enforceable against Borrower
in accordance with their respective terms, except as enforcement may be limited
by equitable principles or by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors' rights generally.


8.Amendment Fee. In connection with this Amendment, Borrower agrees to pay to
Agent, for the account of the Lenders on a pro rata basis, an amendment fee (the
"Amendment Fee") of $225,000, which fee is due and payable on the date hereof,
and fully earned and non-refundable on the date hereof. The Amendment Fee is in
addition to and not net of any fees previously paid by Borrower or any Loan
Party pursuant to any Loan Document. Agent hereby is expressly authorized by
Borrower to (x) charge such amounts due and owing to the Loan Account in
accordance with the terms of the Credit Agreement, and (y) designate such
amounts as a Revolving Loan under the Credit Agreement.


9.Post-Closing Covenant. Within three (3) Business Days (or such later date as
Agent may agree to in writing in its sole discretion) of the execution of the JV
Agreement, Borrower shall deliver to Agent a fully executed, non-redacted copy
of the JV Agreement. Failure to comply with the provisions of this Section 9
shall constitute an immediate Event of Default.



-9-

--------------------------------------------------------------------------------



10.Miscellaneous.


(a)Expenses. Borrower agrees to pay on demand all reasonable costs and expenses
of Agent (including reasonable attorneys' fees) incurred in connection with the
preparation, negotiation, execution, delivery and administration of this
Amendment and all other instruments or documents provided for herein or
delivered or to be delivered hereunder or in connection herewith. All
obligations provided herein shall survive any termination of this Amendment and
the Credit Agreement as amended hereby.
(b)Choice of Law and Venue; Jury Trial Waiver; Reference Provision. Without
limiting the applicability of any other provision of the Credit Agreement or any
other Loan Document, the terms and provisions set forth in Section 12 of the
Credit Agreement are expressly incorporated herein by reference.


(c)Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.
Delivery of an executed counterpart of this Amendment by telefacsimile or other
electronic method of transmission shall be equally effective as delivery of an
original executed counterpart of this Agreement.


(d)Severability. Each provision of this Amendment shall be severable from every
other provision of this Amendment for the purpose of determining the legal
enforceability of any specific provision.


11.Release.


(a)In consideration of the agreements of Agent and Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, each of Borrower and each Guarantor that executes a
Consent and Reaffirmation to this Amendment, on behalf of itself and its
successors, assigns, and other legal representatives (Borrower, each Guarantor
and all such other Persons being hereinafter referred to collectively as the
"Releasors" and individually as a "Releasor"), hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges Agent,
Issuing Bank and Lenders, and their successors and assigns, and their present
and former shareholders, Affiliates, subsidiaries, divisions, predecessors,
directors, officers, attorneys, employees, agents and other representatives
(Agent, Issuing Bank, each Lender and all such other Persons being hereinafter
referred to collectively as the "Releasees" and individually as a "Releasee"),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set‑off, demands and liabilities whatsoever (individually, a "Claim" and
collectively, "Claims") of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which any Releasor may now or hereafter
own, hold, have or claim to have against the Releasees or any of them for, upon,
or by reason of any circumstance, action, cause or thing whatsoever which arises
at any time on or prior to the day and date of this Amendment, in any way
related to or in connection with the Credit Agreement, or any of the other Loan
Documents or transactions thereunder or related thereto.


(b)Each of Borrower and each Guarantor that executes a Consent and Reaffirmation
to this Amendment understands, acknowledges and agrees that the release set
forth above may be pleaded as a full and complete defense and may be used as a
basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.


(c)Each of Borrower and each Guarantor that executes a Consent and Reaffirmation
to this Amendment agrees that no fact, event, circumstance, evidence or
transaction which could now be

-10-

--------------------------------------------------------------------------------



asserted or which may hereafter be discovered shall affect in any manner the
final, absolute and unconditional nature of the release set forth above.


[Signature Page Follows]

-11-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.
NUVERRA ENVIRONMENTAL SOLUTIONS, INC., as Borrower
By:
/s/ Joseph M. Crabb
Name: Joseph M. Crabb
Title: Executive Vice President & Chief Legal Officer







--------------------------------------------------------------------------------








WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent and as a Lender
By:
/s/ Zachary Buchanan
Name: Zachary Buchanan
Title: AVP





--------------------------------------------------------------------------------








BANK OF AMERICA, N.A., as a Lender
By:
/s/ Lauren Trussell
Name: Lauren Trussell
Title: Vice President





--------------------------------------------------------------------------------








CITIZENS BANK OF PENNSYLVANIA, as a Lender
By:
/s/ Josh Bailey
Name: Josh Bailey
Title: Vice President





--------------------------------------------------------------------------------








CAPITAL ONE BUSINESS CREDIT CORP., as a Lender
By:
/s/ Edward Behnen
Name: Edward Behnen
Title: Vice President







--------------------------------------------------------------------------------








CIT FINANCE LLC, as a Lender
By:
/s/ Stewart McLeod
Name: Stewart McLeod
Title: Director







--------------------------------------------------------------------------------




CONSENT AND REAFFIRMATION
Each of the undersigned (each a "Guarantor") hereby (i) acknowledges receipt of
a copy of the foregoing Fourth Amendment, Consent and Release to Amended and
Restated Credit Agreement (terms defined therein and used, but not otherwise
defined, herein shall have the meanings assigned to them therein); (ii) consents
to Borrower's execution and delivery thereof; (iii) agrees to be bound thereby,
including Section 11 of the foregoing Fourth Amendment, Consent and Release to
Amended and Restated Credit Agreement; and (iv) affirms that nothing contained
therein shall modify in any respect whatsoever any Loan Documents to which the
undersigned is a party and reaffirms that each such Loan Document is and shall
continue to remain in full force and effect. Although each Guarantor has been
informed of the matters set forth herein and has acknowledged and agreed to
same, each Guarantor understands that Agent and Lenders have no obligation to
inform such Guarantor of such matters in the future or to seek such Guarantor's
acknowledgment or agreement to future consents, amendments or waivers, and
nothing herein shall create such a duty.


HECKMANN WATER RESOURCES CORPORATION
By:
/s/ Sean D. Hawkins
Name: Sean D. Hawkins
Title: Vice President and Assistant Secretary



HECKMANN WATER RESOURCES (CVR), INC. 
By:
/s/ Sean D. Hawkins
Name: Sean D. Hawkins
Title: Vice President and Assistant Secretary



1960 WELL SERVICES, LLC
By:
/s/ Sean D. Hawkins
Name: Sean D. Hawkins
Title: Vice President and Assistant Secretary





--------------------------------------------------------------------------------








HEK WATER SOLUTIONS, LLC
By:
/s/ Sean D. Hawkins
Name: Sean D. Hawkins
Title: Vice President and Assistant Secretary



APPALACHIAN WATER SERVICES, LLC 
By:
/s/ Sean D. Hawkins
Name: Sean D. Hawkins
Title: Vice President and Assistant Secretary



BADLANDS POWER FUELS, LLC, a Delaware limited liability company
By:
/s/ Sean D. Hawkins
Name: Sean D. Hawkins
Title: Vice President and Assistant Secretary



BADLANDS POWER FUELS, LLC, a North Dakota limited liability company
By:
/s/ Sean D. Hawkins
Name: Sean D. Hawkins
Title: Vice President and Assistant Secretary



LANDTECH ENTERPRISES, L.L.C. 
By:
/s/ Sean D. Hawkins
Name: Sean D. Hawkins
Title: Vice President and Assistant Secretary





--------------------------------------------------------------------------------








BADLANDS LEASING, LLC 
By:
/s/ Sean D. Hawkins
Name: Sean D. Hawkins
Title: Vice President and Assistant Secretary



IDEAL OILFIELD DISPOSAL, LLC 
By:
/s/ Sean D. Hawkins
Name: Sean D. Hawkins
Title: Vice President and Assistant Secretary



NUVERRA ROCKY MOUNTAIN PIPELINE, LLC 
By:
/s/ Sean D. Hawkins
Name: Sean D. Hawkins
Title: Vice President and Assistant Secretary



NUVERRA TOTAL SOLUTIONS, LLC 
By:
/s/ Sean D. Hawkins
Name: Sean D. Hawkins
Title: Vice President and Assistant Secretary



NES WATER SOLUTIONS, LLC 
By:
/s/ Sean D. Hawkins
Name: Sean D. Hawkins
Title: Vice President and Assistant Secretary





--------------------------------------------------------------------------------








HECKMANN WOODS CROSS, LLC 
By:
/s/ Sean D. Hawkins
Name: Sean D. Hawkins
Title: Vice President and Assistant Secretary









--------------------------------------------------------------------------------






Schedule C-1

Commitments


Lender
Revolver Commitment
Wells Fargo Bank, National Association
$38,265,306
Bank of America, N.A.
$25,510,204
Citizens Bank of Pennsylvania
$25,510,204
Capital One Business Credit Corp.
$17,857,143
CIT Finance LLC
$17,857,143
All Lenders
$125,000,000













